Citation Nr: 1200116	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-03 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a back disorder, to include as secondary to service-connected right knee disabilities. 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel







INTRODUCTION

The Veteran had active service from October 1994 to June 1999.

These matters come before the Board of Veterans' Appeals (the Board) on appeal of an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied reopening the Veteran's claim of service connection for a back disorder.  The Veteran did not initiate a timely appeal for this matter. 

2.  New evidence associated with the claims file since the August 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disorder, or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1. The August 2004 RO rating decision that denied reopening the Veteran's claim for service connection for a back condition is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2. As evidence received since the RO's August 2004 denial is new and material, the criteria for reopening the Veteran's claim for service connection for a back disorder have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As an initial matter, the Board has reopened the Veteran's claim of entitlement to service connection for a back disorder.  Thus, no additional discussion of VA's duty to notify and assist is necessary with respect to that issue.

New and Material Evidence - Service Connection for a Back Disorder

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Entitlement to service connection for a back condition was originally denied by the RO in an April 2000 rating decision.  In pertinent part, the RO determined that evidence failed to show the Veteran had a back condition linked to service.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between April 2000 and April 2001, which have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).

In February 2002, the RO issued a rating decision that again denied the Veteran's claim for service connection for a back condition in response to a June 2001 claim from the Veteran as well as to the passage of the VCAA.  The RO denied the claim, finding that there was no evidence that the claimed back condition existed.  This was a consideration of the claim on the merits.  The Veteran did not initiate a timely appeal for that matter; and, no new and material evidence was received within the one year appeal period.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

In August 2004, the RO issued a rating decision that denied reopening the Veteran's claim for service connection for a back condition.  The RO found that the Veteran had failed to submit any evidence of a chronic low back disability.  The Veteran did not initiate a timely appeal for that matter.  Thus, the Board notes that the August 2004 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Notice of the August 2004 decision was sent to the Veteran's mailing address of record in September 2004.  The Veteran did not appeal that decision.  Moreover, no additional material evidence was received between August 2004 and January 2007.   See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).

In January 2007, the Veteran sought to reopen his claim of entitlement to service connection for a back disorder.  This appeal arises from the RO's April 2007 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence added to the claims file since the August 2004 RO rating decision includes statements from the Veteran; private treatment records received in 2007; and VA joints examination reports dated in February 2007 and September 2008.

Some of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  In this regard, new evidence of record includes multiple statements from the Veteran asserting that his back disorder was related to service.  In a February 2006 statement, a private treatment provider, Z. Q., D. C., detailed that the Veteran had received chiropractic treatment since January 2001 for subluxations of the lumbosacral spine as well as degenerative disc changes between L5 and S1.  

This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the presence of a current back disability.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a back disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


(CONTINUED NEXT PAGE)


ORDER

New and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder. 


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for a back disorder is warranted.

In this case, the Veteran has consistently contended that he has suffered from a back condition since service.  Service treatment records detailed that the Veteran complained of low back pain multiple times and was treated for acute lower back strain in 1997 and 1998.  In a June 1998 health record, the examiner listed an assessment of low back pain probably due to compensation due to right knee (a disability for which the Veteran currently receives benefits).  

A post-service January 2001 VA treatment note showed complaints of low back pain and leg cramps with numbness.  The examiner assessed low back pain likely on basis of musculoligamentus strain versus degenerative disc disease, despite normal lumbosacral spine.  A September 2001 VA examination report was noted to show negative musculoskeletal lumbar spine examination findings.  The examiner indicated that a January 2001 X-ray report showed normal lumbosacral findings and a March 2001 MRI report reflected normal lumbar spine findings.  Additional VA treatment notes dated in February 2004 showed complaints of low back pain.  Thereafter, in a February 2006 statement, a private treatment provider, Z. Q., D. C., detailed that the Veteran had received chiropractic treatment since January 2001 for subluxations of the lumbosacral spine as well as degenerative disc changes between L5 and S1.  

In light of the cumulative record discussed above, the AMC should arrange for a VA medical examination to determine the etiology of the Veteran's claimed back disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in San Juan, Puerto Rico; however, the claims file only contains assorted VA treatment records dated from 2000 to 2004.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records. 

Evidence of record indicated that the Veteran received private treatment from Z. Q., D. C. for his claimed back disorder since January 2001.  Any records from that private treatment provider should also be obtained.  38 C.F.R. § 3.159(c) (2011). 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for his claimed back disorder for the time period since June 1999.  Of particular interest are any private treatment records from Z. Q., D. C. for the period from January 2001 to the present.  In addition, obtain VA clinical records pertaining to the Veteran's claimed back disorder from the San Juan VAMC for the period from January 2001 to the present. 

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the Veteran should be afforded an appropriate VA spine examination to determine the nature and etiology of his claimed back disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed back disorder is casually related to his period of active service, to include documented in-service complaints of low back pain and treatment for low back strain.  

The examiner should also provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed back disorder was caused or aggravated by his service-connected right knee disabilities.  If the examiner determines that there has been aggravation as a result of the right knee disabilities, the examiner should report the baseline level of severity of the back disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

In doing so, the examiner should acknowledge and discuss the assessment in the June 1998 in-service health record, the findings in the September 2001 VA spine examination report, the February 2006 statement from the Veteran's private treatment provider, and the statements from the Veteran asserting the continuity of back symptomatology since service.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the statement of the case in November 2007.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


